DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/753,604.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 4, and 6 are objected to because of the following informalities:
Claim 3 at lines 4-5: “on the site.” should be -- on the one or more sites. --.
Claim 4 at each of lines 6 and 9 respectively: “of the sites;” should be -- of the one or more sites; --.
Claim 6 at lines 4-5: “the predetermined range,” should be -- a predetermined range, --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 5 at line 9: The claim limitation “the acquired light” lacks antecedent basis.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uludag et al (US 2008/0192988 A1, provided by Applicant’s Information Disclosure Statement – IDS) in view of Rowe et al (US 2015/0254495 A1, provided by Applicant’s Information Disclosure Statement – IDS).
at least one memory configured to store instructions (see Uludag, Fig. 1, [0010], controller / computational unit includes instructions to implement the method); and at least one processor configured to execute the instructions (see Uludag, Fig. 1, [0010], controller / computational unit includes instructions to implement the method) to perform: controlling irradiation of a measuring object with a first light (see Uludag, Fig. 1, [0028]-[0029], [0032], [0034], [0036]-[0037], [0040]-[0042], [0044], [0046]-[0047], [0049], illumination system provides light [a broad-band source or multiple narrow-band sources -- multispectral] to illuminate e.g. the hand / skin site, Fig. 1, [0010], controller / computational unit implemented); controlling a dispersing of reflected light and scattered light from the measuring object (see Uludag, Fig. 1, [0028]-[0029], [0032], [0034], [0036]-[0037], [0040]-[0042], [0044], [0046]-[0047], [0049], a broad-band illumination source or multiple narrow-band illumination sources of the illumination system and a polarizer to illuminate the hand / skin site, surface-reflected light and light scattered from the skin site to be imaged, Fig. 1, [0010], controller / computational unit implemented); selecting one or more sites of the measuring object (see Uludag, Fig. 1, [0010], controller includes instructions to implement the method, [0028]-[0029], [0032], [0034], [0036]-[0037], [0040]-[0042], [0044], [0046]-[0047], [0049], e.g. foreground and background portions of the e.g. hand / skin site to localize the e.g. fingertips); calculating spectroscopic image information including spectroscopic information for the one or more sites of the measuring object (see Uludag, Fig. 1, [0010], controller one or more sites of the measuring object, determining whether the measuring object is a living body (see Uludag, Fig. 1, [0028]-[0029], [0032], [0034], [0036]-[0037], [0040]-[0042], [0044], [0046]-[0047], [0049], [0052], spoof and liveness detection - report a spoof attempt if the properties determined from the multispectral image data are out of the expected range).
	However Uludag fails to explicitly disclose the spectroscopic information representing intensity of the reflected light and the scattered light depending on a wavelength.
	Rowe discloses at least one memory configured to store instructions (see Rowe, Figs. 15-16, [0076]-[0081], computer readable storage medium(s) storing instructions) and at least one processor configured to execute the instructions (see Rowe, Figs. 15-16, [0076]-[0081], computer processor(s) implementing the instructions stored on the computer readable storage medium(s)) to perform calculating the spectroscopic information representing intensity of the reflected light and the scattered light depending on a wavelength (see Rowe, [0035], [0040], [0052], [0056], biometric sensor including light source(s) that illuminate skin site or other tissue [wherein light reflected and/or scattered by the surface of the tissue is imaged] wherein illumination conditions / optical conditions have certain propagation characteristics - different combinations of wavelengths and intensities of illumination sources).


Re Claim 3: Uludag as modified by Rowe further discloses wherein the at least one processor is further configured to execute the instructions to perform: controlling an irradiation position of the first light based on the site (see Rowe, [0035], [0040], [0052], [0056], biometric sensor including light source(s) that illuminate skin site or other tissue wherein illumination conditions / optical conditions have certain propagation characteristics – number of positions of illumination sources, illumination angles, and other geometries are selected to be consistent with propagation characteristics of live, human finger tissue, or the like, [0076]-[0081], computer processor implemented).  See claim 1 for obviousness and motivation statements.

Re Claim 4: Uludag further discloses wherein the at least one processor is further configured to execute the instructions to perform: in a state where the first light is not emitted onto the measuring object, calculating first spectroscopic image information including spectroscopic information for each of the sites (see Uludag, Fig. 1, [0010], controller includes instructions to implement the method, [0028]-[0029], [0032], [0034], [0036]-[0037], [0040]-[0042], [0044], [0046]-[0047], [0049], [0052], the ambient-light 

Re Claim 5: Uludag further discloses wherein the at least one processor is further configured to execute the instructions to perform: calculating spectroscopic information of a reference part based on an image information with respect to the reference part, the reference part being a part that reflects an incident light without changing a spectrum (see Uludag, Fig. 1, [0010], controller includes instructions to implement the method, [0028]-[0029], [0032], [0034], [0036]-[0037], [0040]-[0042], [0044], [0046]-[0047], [0049], [0052], platen with pegs defining spacing of the fingers relative to each other, total internal reflectance, the imaging system collects the light and outputs image data of the e.g. hand / skin site with respect to the platen and its pegs, segment the one or more sites and the spectroscopic information based on the acquired light determining whether the measuring object is a living body (see Uludag, Fig. 1, [0028]-[0029], [0032], [0034], [0036]-[0037], [0040]-[0042], [0044], [0046]-[0047], [0049], spoof and liveness detection - report a spoof attempt if the properties determined from the multispectral image data are out of the expected range).

	As to claim 7, the claim is the corresponding method claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.

	As to claim 8, the claim is the corresponding non-transitory computer readable medium claim to claim 7 respectively.  The discussions are addressed with regard to claim 7.  Further, Uludag as modified by Rowe further discloses a non-transitory computer readable medium storing a program causing a computer to execute the method (see Uludag, Fig. 1, [0010], controller / computational unit includes instructions to implement the method) (see Rowe, Figs. 15-16, [0076]-[0081], computer readable storage medium(s) storing instructions and implemented by computer processor(s)).  See claim 1 for obviousness and motivation statements.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uludag as modified by Rowe, and further in view of Sweeney et al (US 2010/0165090 A1, .
Re Claim 6: Uludag further discloses wherein the at least one processor is further configured to execute the instructions to perform: calculating first spectroscopic image information including spectroscopic information for each of the one or more sites (see Uludag, Fig. 1, [0010], controller includes instructions to implement the method, [0028]-[0029], [0032], [0034], [0036]-[0037], [0040]-[0042], [0044], [0046]-[0047], [0049], [0052], the ambient-light image with all illumination LED’s turned off); in a state where the measuring object is present in the predetermined range, calculating second spectroscopic image information including spectroscopic information for each of the one or more sites (see Uludag, Fig. 1, [0010], controller includes instructions to implement the method, [0028]-[0029], [0032], [0034], [0036]-[0037], [0040]-[0042], [0044], [0046]-[0047], [0049], the illuminated image with the illumination LED’s turned on); and based on the first and second spectroscopic image information, determining the foreground / background separation in order to determine whether the measuring object is a living body (see Uludag, Fig. 1, [0010], controller includes instructions to implement the method, [0028]-[0029], [0032], [0034], [0036]-[0037], [0040]-[0042], [0044], [0046]-[0047], [0049], [0052], the ambient-light image with all illumination LED’s turned off is subtracted from the illuminated image with the illumination LED’s turned on, segment the multispectral image data into e.g. foreground [e.g. hand / skin site] and background [e.g. platen] portions, for spoof and liveness detection - report a spoof attempt if the properties determined from the multispectral image data are out of the expected range).
in a state where the measuring object is not present in the predetermined range, calculating first image information including information for each of the one or more sites; in a state where the measuring object is present in the predetermined range, calculating second image information including information for each of the one or more sites; and based on the first and second image information, determines the foreground / background separation.
	Sweeney discloses in a state where the measuring object is not present in the predetermined range, calculating first image information including information for each of the one or more sites (see Sweeney, [0009]-[0010], [0035], [0041], background subtraction using a captured image of the known background of the structured, semi-structured, or unstructured environment); in a state where the measuring object is present in the predetermined range, calculating second image information including information for each of the one or more sites (see Sweeney, [0009]-[0010], [0035], [0041], background subtraction using a captured image of the hand against the known background of the structured, semi-structured, or unstructured environment); and based on the first and second image information, determines the foreground / background separation (see Sweeney, [0009]-[0010], [0035], [0041], extracting a hand image by performing background subtraction wherein it subtracts the background image from the image of the hand against the background image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Uludag’s device, as modified by Rowe, using Sweeney’s teachings by including the background subtraction processing to Uludag’s [as modified by Rowe] background / foreground segmentation in .


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nixon et al discloses spoof detection schemes; Suzuki et al discloses a living body judgment method; Fan discloses a living body detection method; Matsuo et al discloses a living body determination for each detected different face of the single image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 11, 2022